Citation Nr: 0622462	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-18 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a gastrointestinal 
disability.  

4.  Entitlement to service connection for arteriosclerotic 
heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

Procedural History

The veteran served on active duty from October 1952 until 
October 1954.

In April 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, a digestive condition to include ulcers, and 
arteriosclerotic heart disease.  The July 2002 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the July 2002 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2003.

In February 2005, the veteran presented sworn testimony 
during a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

This matter was previously before the Board in March 2005, at 
which time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  That development has been 
completed, and in February 2006 the AOJ issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claims.  The matter has been returned to the Board 
for further appellate action. 


FINDINGS OF FACT

1.  The veteran has current diagnoses of hearing loss, 
tinnitus, gastroesophageal reflux disease (GERD) and 
arteriosclerotic heart disease.

2.  The evidence of record does not indicate that the veteran 
suffered from an in-service incurrence of disease or injury 
relative to any of the claimed conditions.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's military service, and may not be so presumed.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3. GERD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Arteriosclerotic heart disease was not incurred in or 
aggravated by the veteran's military service, and may not be 
so presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303; 3.307; 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated April 19, 2002 
with a follow-up letter sent on December 12, 2003.   The 
December 2003 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran of the elements of a 
successful claim of entitlement to service connection, 
including evidence of an in-service incurrence of disease or 
injury.  In the April 2002 letter, the veteran was 
specifically advised that any service medical records in his 
possession were specifically requested.  
 
Finally, the Board notes that the December 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter specifically notified the veteran that he 
could submit evidence directly to VA or that VA will attempt 
to obtain any identified evidence.  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's private 
treatment records and VA treatment records, which were 
associated with his claims folder.  The veteran identified 
certain additional private treatment records, but also 
advised VA that these records were unavailable as the 
physicians were deceased.  

The RO attempted to obtain the veteran's service medical 
records.  However, these records are unavailable, and are 
presumed to have been destroyed in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri (the 
NPRC).  Under these circumstances, the agency of original 
jurisdiction must take appropriate steps to determine whether 
any additional service medical records are available.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  

As noted above, the RO requested copies of the records 
directly from the veteran by April 2002 letter and further 
informed him that the records were unavailable.  In addition, 
after the veteran sent information that he had received 
treatement at Fort Riley, Kansas, records were requested 
directly from the base hospital.  A response was received 
that no records were found.  The is no indication that the 
veteran's service medical records or in-service hospital 
treatment records currently exist, and further efforts to 
obtain same would be useless.



The Board has given thought to whether a medical nexus 
opinion is necessary.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as explained below the outcome of this claim hinges 
on what occurred, during service. In the absence of evidence 
of in-service disease or injury, referral of this case for an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility. In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
February 2005, the veteran presented personal testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.     

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits



Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

For certain chronic disorders, to include sensorineural 
hearing loss, cardiovascular disease and peptic ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.
Analysis

The veteran is seeking entitlement to service connection of 
hearing loss, tinnitus, a gastrointestinal disability 
(claimed as ulcers) and arteriosclerotic heart disease.  
Essentially, he contends that each of these conditions had 
its onset in service.  More specifically he contends that 
hearing loss and tinnitus were incurred due to noise exposure 
and that he has suffered from both conditions since service.  
He also contends that he had three weeks of treatment for 
peptic ulcer disease at Fort Riley, Kansas during service and 
that his current gastric condition is related to that event.  
Finally, he contends that his current heart disease began as 
chest pains experienced in service.  

For the sake of economy, the Board will address all issues on 
appeal simultaneously.  In the interest of clarity, a Hickson 
analysis will be applied.  

The Board has considered the veteran's contentions and the 
evidence of record.  As will be explained in detail below, 
the Board has determined that the criteria for the 
establishment of service connection is not met as to any of 
the four claimed conditions.  

Concerning Hickson element (1), current disability the 
veteran's VA treatement records reflect current diagnoses of 
hearing loss, bilateral tinnitus, GERD and arteriosclerotic 
heart disease.  Element (1) has been met.  

The veteran's claim for a gastric condition has been styled 
as one for "ulcers."  The veteran is not currently 
diagnosed with an ulcer condition.  It appears that the 
veteran merely  used the terms "ulcers" to describe any 
sort of gastrointestinal condition.  In any event, to the 
extent that the veteran is actually contending that he has an 
ulcer condition, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Moving to element (2), in-service incurrence of injury or 
disease, as has been discussed in some detail above, the 
veteran's service medical records are unavailable.  Since VA 
has been unable to obtain the veteran's service medical 
records, it has a heightened duty to explain its findings and 
conclusions. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The 
Board's analysis of the veteran's claim is undertaken with 
this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  In particular, 
the absence of service medical records does not create any 
presumption in the veteran's favor with regard to the content 
of the lost records.   See  Cromer v. Nicholson, No. 05-7172 
(Fed. Cir. July, 11, 2006).  

The Board will discuss injury and disease in turn.  

With respect to in-service injury, the veteran has identified 
only one potential in-service event.  The veteran testified 
that he suffered from noise exposure in service and that 
after such exposure he suffered from the onset of hearing 
loss and tinnitus.  

With respect to in-service injury, the veteran's claimed 
noise exposure comes from exposure to small arms fire on a 
rifle range, evidently during basic training.  The veteran 
has testified that his MOS was cook and, as such it does not 
appear that ongoing noise exposure was a part of his in-
service responsibilities.  The official records do not show 
that the veteran was in combat, and he does not claim to be.  
Therefore, the combat presumptions found in 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304 (d) are not for application 
in this case.  

Although the veteran, like virtually all Army veterans, was 
exposed to noise on the rifle range during basic training, 
this does not automatically mean that there was injury (i.e., 
acoustic trauma) caused thereby.  The veteran and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.  
Thus, which not necessarily disagreeing that the veteran was 
exposed to noise on the firing range during basic training, 
as were millions of other Army veterans, the Board rejects 
the notion that acoustic trauma and resulting ear damage 
should be conceded.  As was noted above, there is no 
objective evidence that the veteran was exposed to hazardous 
levels of noise in the performance of his duties.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence]. In this case, the record is devoid of 
any objective evidence of acoustic trauma and/or injury to 
the ears in service.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service. The Board 
has considered those statements. However, his opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  

Therefore, in-service incurrence of injury is not met as to 
hearing loss or tinnitus.  

Further, in-service incurrence of injury is also not met with 
respect to gastric condition or arteriosclerotic heart 
disease.  None is of record and the veteran's own contentions 
with respect to these conditions are that he suffered an in-
service incurrence of the disease or symptoms, not an injury 
which led to these conditions.  

Accordingly, in-service incurrence of injury is not met as to 
any of the four claimed conditions.  

Turning to in-service incurrence of disease, although the 
veteran contends that he suffered the onset of hearing loss 
and tinnitus in service, he has not contended that he sought 
treatment for hearing loss or tinnitus during that time.  
Moreover, the veteran has not asserted that he sought 
treatment during service for chest pains and/or 
arteriosclerotic heart disease.  Accordingly, even if the 
veteran's service medical records were available, they would 
not show treatment of hearing loss, tinnitus or 
arteriosclerotic heart disease.   

The veteran does, however, contend that he received treatment 
for ulcers during service.  Specifically, he contends that he 
received treatment for peptic ulcer disease at Fort Riley, 
Kansas.  As noted above, Fort Riley was contacted directly 
for such records and none were available.      

Of vital importance to the outcome of this case is the fact 
that none of the claimed conditions was medically identified 
until decades after service.  That is to say, it stands to 
reason that if these problems had in fact existed in service, 
they would have been documented shortly after service.  This 
would be particularly true with respect to the claimed heart 
disease and gastrointestinal disease. 

In fact, the veteran first contacted VA in November 1968, 
well over a decade after service, complaining of chest pains.  
At that time he was thoroughly examined and admitted to the 
hospital for extensive testing.  The examiner concluded that 
the veteran's "physical examination was completely within 
normal limits."  Testing performed at that time included 
labwork, x-rays, a cardiac catheterization.  The treating 
physician noted that the cardiac catheterization was also 
accomplished within normal limits.  The physician further 
noted that he had assured the veteran that "his chest pain 
was not serious."  The veteran was discharged with no 
activity restrictions and with his sole prescribed medication 
being a psychotropic medication.  Of particular interest is 
that the veteran made no mention of chest pains or heart 
problems in service.  

The Board finds it particularly notable that none of the 
records pertaining to the 1968 hospitalization contained 
reference to hearing loss, tinnitus or a gastric condition.  
Moreover, gastric testing conducted at that time was 
"normal."  

After the 1968 episode there is no further medical evidence 
until three decades later, starting in 1999,  approximately 
four decades after the veteran's separation from service.  At 
that time, the veteran's arteriosclerotic heart disease was a 
clearly established diagnosis.  GERD was not confirmed until 
a May 2001 treatment record and no gastric disease including 
GERD was found in the July 1999 VA examination.  Hearing loss 
and tinnitus were established in February 2004 treatment 
records.  

The lack of any evidence of hearing loss, tinnitus, GERD or 
arteriosclerotic heart for over four decades after service is 
evidence which tends to show that no illness was incurred in 
service or that an illness, if any, was acute and transitory 
did not result in any current disability.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence]. The veteran's silence over the years as 
to the matter of an alleged in-service hearing loss, 
tinnitus, GERD or arteriosclerotic heart disease speaks 
volumes.  

[The Board notes in passing that bilateral hearing loss, 
ulcers and heart disease are conditions which are presumed to 
be service-connected if manifest within one year from 
separation from service.  Based on the pertinently negative 
medical history described above, the statutory presumption is 
not for application in this case.  See 38 C.F.R. § 3.309 
(2005)].  

Furthermore, the veteran did not file a claim for service 
connection for any of the claimed disabilities until March 
1999, 45 years after he left military service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board observes in this 
connection that the veteran was evidently well informed of 
the existence of VA benefits.  He filed for VA education and 
training benefits shortly after leaving military service, and 
he has been a patient in the VA medical system for many 
decades.  It appears that he filed for VA benefits 
immediately upon becoming aware of the existence of the 
claimed conditions, many years after service.

Therefore, the evidence of record is inconsistent with a 
finding of in-service incurrence of disease.  To the extent 
that the veteran is now contending that he had the various 
claimed disabilities in service, his testimony is 
inconsistent with the weight of the entire record, which as 
discussed above is pertinently negative for many years after 
service.  Although not necessarily disbelieving that the 
veteran may have experienced various minor maladies in 
service, the lack of any medical evidence for decades after 
service leads the Board to conclude that there was no in-
service disease or injury as the veteran now claims.  The 
1968 hospital report, (including the notation "Physical 
examination was completely within normal) limits."   is 
particularly detrimental to the claims.    

Accordingly, as described above, Hickson element (2), in-
service incurrence of injury or disease, has not been met.  
On that basis alone, the claims fail.

For the sake of completeness, the Board will also briefly 
discuss element (3), medical nexus.
 
As alluded to in connection with the Board's discussion of 
VA's duty to assist, in the absence of competent medical 
evidence of in-service disease or injury there can be no 
competent medical nexus evidence.  

In essence, the veteran has contended that all of the claimed 
disabilities have existed continually since service.  The 
Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b) relating to chronicity and continuity of 
symptomatology. 
Here, as has been discussed above the record contains no 
confirmed diagnosis of any of the claimed disabilities for 
many decades after service.  Supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. A s explained 
above, such evidence is lacking.  Indeed, the 1968 VA 
hospitalization report indicates that none of the claimed 
disabilities existed at that time, or previously.

Accordingly, the Board finds that the third Hickson element 
is also not met, and the veteran's claims fail on that basis 
as well.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for hearing loss, tinnitus, a 
gastrointestinal disability and a cardiovascular disability. 
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for ulcers is denied.  

Entitlement to service connection for arteriosclerotic heart 
disease is denied.  
 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


